Title: To Thomas Jefferson from Edmund Bacon, 16 July 1820
From: Bacon, Edmund
To: Jefferson, Thomas

Deare SirJuly 16th 1820.Some time last yeare I proposed buying the little Markit. waggon of you I got Mr Randolph to look at it. and to say what he considerd it. to be worth he said that he considerd it. worth 70 or 75 dollars I disremember which at the same time we discoverd that some parts of it. required some little repairs which Mr Randolph said. could be done  which he included in the price then fixed on the waggon I disremember whither we informed You of his valueation on it. or not. I asked Mr R. to do it. but afterwards I dont remember that I have ever herd any more from you about the waggon so that I dont Know whither you still wish me to have it. or not. one part of the repair. is the puting on new tire on the hind wheels. which was spoken of by Mr. R and myself in this way that I would find the new tire and you take the old. at what ever it. ways and give the whole price of the waggon a credit. of the amount of the old tire but I am not shore if the takeing of & puting on new tire will not injure the fellows too much so that I dont no whither that part of the repairs had better be done the balance is very trifleingas I mentioned in my note to you a day or too ago the slow Progress of my Collections renders it. very doubtfull whither I can get away in time. I shall use my best exirtion to go. but unless I can get in my money. in course I cannot go and in that Case I should not. want the waggon. but this I hope to asertain in 3 or 4 weeks at. furthest and. as you expect. to leave home in a short time is the reason I wish our. affars understood.I am yours &cE: BaconI have recievd your note requesting to send the men to the mill do you no that Beverly has been absent from the Carpenters for about a week